DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 8, and 15 are independent. Claims 21-35
were cancelled.

Response to Arguments
The rejections of the Non-Final office action mailed 4/11/2022 have been overcome
by the applicant's amendment and persuasive arguments.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
U.S. Pub. No. 2008/0234939 to Foot et al. ("Foot") discloses modeling fluid properties of the well based on length as analogous to a pipeline representing the geometry of the well ([0056, 0073]). The model is verified and adjusted based on errors as part of a calibration process (Fig. 7 [0119]), and can be used to change operational settings of the well ([0128]). 
U.S. Pub. No. 2014/0039860 to Carvajal et al. ("Carvajal") discloses a computer-based model for simulating reservoir parameters including pressure and saturation ([0018, 0022]). The simulation results provide detailed reservoir values for various zones or regions.
U.S. Pub. No. 2010/0299124 to Sun et al., (“Sun”) discloses well production performance in various zones within the reservoir. The fluid inflow rates can be estimated for each of the production zones based on pressures in the reservoir ([0005]). The system adds the fluid contributions together at a commingle point and discloses that the pressure at the wellhead may be controlled ([0015, 0016]).
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 8, and 15: "dividing the tubing model into a plurality of nodes; determining characteristics of a first node of the plurality of nodes within the tubing model based on the pressure data and the saturation data; and determining characteristics of a second node of the plurality of nodes that is adjacent to the first node based on the characteristics of the first node, the pressure data, and the saturation data, the tubing model simulating a tubing string extending through a wellbore in the subterranean formation toward the hydrocarbon reservoir, and the tubing string being distinct from the wellbore” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148